Exhibit 7 OLYMPUS PACIFIC MINERALS INC. RESTATED INTERIM MANAGEMENT DISCUSSION AND ANALYSIS FOR THE THREE MONTH PERIOD ENDED JUNE 30, 2009 NOTE TO READER: This MD&A is being re-filed on July 14, 2010.The Company has previously filed and is concurrently re-filing MD&A for the year ended December 31, 2009 and the three months ended March 31, 2010. For disclosure subsequent to November 12, 2009 refer to the December 31, 2009 re-filed Annual MD&A and the March 31, 2010 re-filed Interim MD&A being re-filed concurrently with this MD&A. SUITE 500 – 10 KING STREET EAST TORONTO, ONTARIO CANADA, M5C 1C3 OLYMPUS PACIFIC MINERALS INC. 1/31 Olympus Pacific Minerals Inc. Interim Management Discussion and Analysis (“MD&A”) For the six months ended June 30, 2009, dated as at November 12, 2009. The following Interim Management Discussion and Analysis, which has been prepared for the six months ended June 30, 2009, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the six month period ended June 30, 2009 should be read in conjunction with the unaudited interim consolidated financial statements and related notes that follow, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the six month period ended June 30, 2009 and the subsequent period to November 12, 2009. This MD&A should be read in conjunction with the annual MD&A and annual audited consolidated financial statements and the notes for the three years ended December 31, 2008 and the related MD&A included in the Company’s annual report.Any reference to the financial statement notes within this MD&A is incorporated by reference number. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM and on the over-the-counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors. We evaluate materiality with reference to all relevant circumstances.All dollar amounts are stated in United States dollars unless otherwise indicated. OLYMPUS PACIFIC MINERALS INC. 2/31 OLYMPUS PACIFIC MINERALS INC.1 Olympus Background Olympus Pacific Minerals Inc. is an international company involved in mineral exploration, development and mining of properties in Southeast Asia with a focus in Vietnam.The Company, a first mover in Vietnam, is building its base with the aim of being a leading gold producer and explorer in Southeast Asia and has commissioned the first two foreign owned gold mines to be operated in Vietnam since the 1940s.The management team is strongly committed to Olympus’ vision of making major discoveries in the region and increasing shareholder value.The Company focuses its activities on two multi-project properties located in Central Vietnam - the Bong Mieu Gold property and the Phuoc Son Gold property. 1 The Directors of Olympus Pacific Minerals Inc. are Messrs. David Seton (chairman), John Seton, Jon Morda, and Douglas Willock. The CEO is Mr. David Seton. The CFO is Mr. Peter Tiedemann. OLYMPUS PACIFIC MINERALS INC. 3/31 The material business operations of the Company are presently carried out in large part through wholly or jointly owned private subsidiary companies as set out in the chart below. Bong Mieu (80 percent interest) Bong Mieu hosts our producing gold mine, the Bong Mieu Central Gold Mine (VN220) that contains proven and probable reserves and has been in commercial production since the fourth quarter of 2006.Bong Mieu also hosts the Bong Mieu Underground Deposit (VN230), Bong Mieu East (VN240), as well as a number of new surface showings. Phuoc Son (85 percent interest) Phuoc Son is actively being explored for new primary gold occurrences in addition to thirty existing occurrences.The property includes the high-grade deposit Dak Sa (VN320). Capcapo The property, located in the Philippines, has exploration potential. Olympus has an option to earn up to a 60 percent interest in this mining tenement upon completing a specified level of expenditures on the property.The Company has been unable to settle formal joint venture operating agreements with its partner which is inhibiting its ability to earn its interest in the property. OLYMPUS PACIFIC MINERALS INC. 4/31 Olympus 2009 in Summary The following are subject to the successful grant of a trucking license for continued Toll Treatment of ore from the Phuoc Son mine at the Bong Mieu Gold Plant. · Increased production to 2,500 ounces per month in the months of April to June.As at 30 June 2009 the Company was producing at the level of 30,000 ounces per annum. · The Company has been producing for three years and has successfully made the transition from explorer to producer. · In the second quarter of 2009, the Company had a positive cashflow. · The Company has significantly de-risked most of the operations and is expanding its production. · The Company is using self generated cashflow to develop its mining projects plant improvements. · Has established a 64% upgrade of Gold Resources at Bong Mieu East, increasing its total Resources in Vietnam to 1.61 million ounces of gold. · Completed upgrades to the Bong Mieu plant to improve production processing. · A preliminary financial assessment of Bong Mieu East is being reviewed. · Commenced a recalculation of the Phuoc Son resource following recent step-out drilling programs. OLYMPUS PACIFIC MINERALS INC. 5/31 Plant Output Results Process Plant Results from the Bong Mieu Plant (including Phuoc Son ore): Q1 2009 Q2 2009 YTD Tonnes of ore milled* Head Grade (g/t Au)* Mill Recoveries * 55
